     Case 3:21-cv-01918-X-BH Document 6 Filed 09/10/21     Page 1 of 2 PageID 32



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

OSCAR SEGURA-RESENDIZ,                   §
ID # 11049-078,                          §
                                         §
              Movant,                    §
                                         §
v.                                       §   Civil Action No. 3:21-CV-1918-X-BH
                                         §
UNITED STATES OF AMERICA,                §
                                         §
              Respondent.                §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
           AND DENYING CERTIFICATE OF APPEALABILITY

        After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of

the opinion that the Findings and Conclusions of the Magistrate Judge are correct

and they are accepted as the Findings and Conclusions of the Court.   For the reasons

stated in the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge, the Motion Under 28 U.S.C. Section 2255, to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody, received on August 17, 2021 (doc.

2), will be DISMISSED for lack of subject matter jurisdiction by separate judgment.

        In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after

considering the record in this case and the recommendation of the Magistrate Judge,

the movant is DENIED a Certificate of Appealability.         The Court adopts and

incorporates by reference the Magistrate Judge’s Findings, Conclusions, and
  Case 3:21-cv-01918-X-BH Document 6 Filed 09/10/21                  Page 2 of 2 PageID 33



Recommendation in support of its finding that the movant has failed to show (1) that

reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether

the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.”            Slack v. McDaniel, 529

U.S. 473, 484 (2000). 1

       In the event that the movant files a notice of appeal, he must pay the $505.00

appellate filing fee or submit a motion to proceed in forma pauperis that is

accompanied by a properly signed certificate of inmate trust account.

       IT IS SO ORDERED this 10th day of September, 2021.




                                                      _________________________________
                                                      BRANTLEY STARR
                                                      UNITED STATES DISTRICT JUDGE




       1   Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District
Courts, as amended effective on December 1, 2019, reads as follows:
                 (a) Certificate of Appealability. The district court must issue or deny a
        certificate of appealability when it enters a final order adverse to the applicant. Before
        entering the final order, the court may direct the parties to submit arguments on
        whether a certificate should issue. If the court issues a certificate, the court must state
        the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2).
        If the court denies a certificate, a party may not appeal the denial but may seek a
        certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.
                 (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the
        time to appeal an order entered under these rules. A timely notice of appeal must be
        filed even if the district court issues a certificate of appealability. These rules do not
        extend the time to appeal the original judgment of conviction.
